Exhibit 10.2

 

SECOND SUPPLEMENTAL INDENTURE

 

SECOND SUPPLEMENTAL INDENTURE (this “Second Supplemental Indenture”), dated as
of December 19, 2011, among Laredo Petroleum, Inc., a Delaware corporation (the
“Company”), Laredo Petroleum Holdings, Inc., a Delaware corporation (the “New
Guarantor”), the Guarantors listed on Schedule A hereto (collectively, the
“Existing Guarantors”) and Wells Fargo Bank, National Association, as trustee
under the Indenture referred to below (the “Trustee”).

 

W I T N E S S E T H

 

WHEREAS, the Company, the Existing Guarantors and the Trustee are parties to an
indenture, dated as of January 20, 2011, as supplemented by the supplemental
indenture, dated as of July 20, 2011 (as so supplemented, the “Indenture”),
providing for the issuance of 9½% Senior Notes due 2019 (the “Notes”);

 

WHEREAS, Section 9.01 of the Indenture provides that, without the consent of any
Holders, the Company and the Existing Guarantors, when authorized by a Board
Resolution of the Company, and the Trustee, at any time and from time to time,
may supplement or amend the Indenture to add a Guarantor or additional obligor
under the Indenture or permit any Person to guarantee the Notes and/or
obligations under the Indenture;

 

WHEREAS, the New Guarantor wishes to guarantee the Notes pursuant to the
Indenture;

 

WHEREAS, pursuant to Section 4.12 and Article Ten of the Indenture, the Company,
the Existing Guarantors, the New Guarantor and the Trustee have agreed to enter
into this Second Supplemental Indenture for the purposes stated herein; and

 

WHEREAS, all things necessary have been done to make this Second Supplemental
Indenture, when executed and delivered by the Company, the Existing Guarantors
and the New Guarantor, the legal, valid and binding agreement of the Company,
the Existing Guarantors and the New Guarantor, in accordance with its terms.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Company, the New
Guarantor, the Existing Guarantors and the Trustee mutually covenant and agree
for the equal and ratable benefit of the Holders of the Notes as follows:

 

Section 1.  Capitalized Terms.  Capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.

 

Section 2.  Guarantee.  The New Guarantor hereby guarantees, on a senior
unsecured basis, to each Holder of a Note and to the Trustee, the obligations of
the Company under the Indenture and the Notes pursuant to the terms and
conditions of Article Ten of the Indenture (such guarantee, a “Guarantee”) and
the New Guarantor agrees to be bound as a Guarantor under the Indenture as if
and to the same extent as the New Guarantor had been a signatory thereto as

 

--------------------------------------------------------------------------------


 

an Initial Guarantor; provided that the New Guarantor can be released from its
Guarantee to the same extent as any other Guarantor under the Indenture.

 

Section 3.  GOVERNING LAW.  THIS SECOND SUPPLEMENTAL INDENTURE SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 4.  Counterparts.  The parties may sign any number of copies of this
Second Supplemental Indenture.  Each signed copy shall be an original, but all
of them together represent the same agreement.  Delivery of an executed
counterpart of this Second Supplemental Indenture by facsimile or electronic
transmission shall be equally as effective as delivery of an original executed
counterpart of this Second Supplemental Indenture.  Any party delivering an
executed counterpart of this Second Supplemental Indenture by facsimile or
electronic transmission also shall deliver an original executed counterpart of
this Second Supplemental Indenture, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability and binding
effect of this Second Supplemental Indenture.

 

Section 5.  Effect of Headings.  The section headings herein are for convenience
only and shall not affect the construction hereof.

 

Section 6.  The Trustee.  The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Second
Supplemental Indenture or for or in respect of the recitals contained herein,
all of which recitals are made solely by the Company, the Existing Guarantors
and the New Guarantor.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed as of the date first above written.

 

 

 

LAREDO PETROLEUM, INC.

 

 

 

 

 

By:

/s/ W. Mark Womble

 

 

W. Mark Womble

 

 

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

LAREDO PETROLEUM HOLDINGS, INC.

 

 

 

 

 

By:

/s/ W. Mark Womble

 

 

W. Mark Womble

 

 

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

LAREDO PETROLEUM, LLC

 

LAREDO GAS SERVICES, LLC

 

LAREDO PETROLEUM TEXAS, LLC

 

LAREDO PETROLEUM — DALLAS, INC.

 

 

 

 

 

By:

/s/ W. Mark Womble

 

 

W. Mark Womble

 

 

Senior Vice President and Chief Financial Officer

 

[Signature Page to Second Supplemental Indenture]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Trustee

 

 

 

By:

/s/ Patrick Giordano

 

 

Authorized Signatory

 

[Signature Page to Second Supplemental Indenture]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

EXISTING GUARANTORS

 

1.               Laredo Petroleum, LLC, a Delaware limited liability company.

 

2.               Laredo Gas Services, LLC, a Delaware limited liability company.

 

3.               Laredo Petroleum Texas, LLC, a Texas limited liability company.

 

4.               Laredo Petroleum — Dallas, Inc., a Delaware corporation.

 

A-1

--------------------------------------------------------------------------------